Case 1:19-cv-02795-RBW Document 31 Filed 07/13/20 Page 1 of 10
|
lI a Unesco Grates Wasterer (ait _
| — Tor Vhe. 2 Raster OF Conrmark

se Mo, 49-w-O274S (RGU

Feveen RUREAL) OF
|PRESOAS,

 

 

| a
|

Pap het 9 Daim Hole S, Golesfetd

| ha Moles wl okay x er fac eats Te
hy oO Rachie

_ aos eos foe wate roach AN —%
. SS eas Sith pos — .

 

Th, oro)
dade owt aA che do oi matericls Wa
it he muon = ene ne (bol
DA ~ we,

Uh MM —— uhh Me pion nll
Z us Led, ee OS. 3 a Bee
mate cae cee Rei se fe\
aaa Wd2 ODA stata 1€24_06, ads wh

   
 
 

 

 

 

 

 

 

 
Case 1:19-cv-02795-RBW Document 31 Filed 07/13/20 Page 2 of 10

Sonate Wheres 2 Whe EQ Teste bhecke CMU emil teow

 

en ad gf on Wwealeel cups CS A gon dhe.

 

 

Sue dm Wadley SJ, De 020) or te Fos

 

Toes Bn

 

Lo Lets

 

 

 

Phackie S Gohl, po se

Ny, Ad e@a~4. 54

 

re Cnvreakitnal “Lackehulion

 

RD. Bex 33

 

Verre Heke, DE 47508

 

 

Coossenane of Seeuseg

 

 

 

 

 

eo ae Hs ms Se ietat ateteri Wel “et Zod —

otc “He clewee, vata ies

 

 

Sods eee ge=pely itskeclags Us Se

 

 

 

 

 

   

 

 

 

 

 

 

 

 

Ch , nthe @ 4 Ay bs \ 2 ay 34 —
on lees anemic 2h, Lo, we Me pak
OE
“Waki S. Gles\el), pose Sa

 

 

 

aoe D

 

hoe Ad |

 

 

 

 
SENSITIVE B@aso APEEAV-OABARRW NocumeM dk Giled 07/13/20 Page 3 of 10
U.S. Department of Justice Regional Administrative Remedy Appeal

Federal Bureau of Prisons

 

Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted

with this appeal.
Gottesfeld, Martin, S. 12982-104 D/CMU FCI-THA
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A- REASON FOR APPEAL ‘The procedure proffered by Warden Brian Lamer violates the anonymity requirement of 28
28 G.F.R. § 115.51(b) by requiring me to identify myself as the originator of my FREA complaints to the small muber of
static (MU unit staff who accept care, custody, and control of my outbound physical comesponderce. ‘The FCI-IHA QU
prisoner population, unit team, and (hopefully) frequency of external PREA camplaints made and handled thereby are all
sufficiently srall that, in all cases using the procedure proffered by Warden Brian Lamer, unit staff would know exactly
who filed each and every specific complaint. Moreover, the procedure Warden Brian Lamer proffers does not exist and he
lacks the authority to create it ad hoc. Program Statenent 5214.02 Communications Managenent Unit| sic] specifically
forbids the proffered procedure far prisoner correspondence to and from the OIG and such use of the proceduwe manifestly
violates 28 C.F.R. §§ 540.200 et seq. Further, the BOP neither published a relevant supexceding regulation in ‘The Federal
Please fulfill my original request in a legitimate manner consistent with all relevant laws and regulations.
NO RETALIATION PLEASE.

From:

July 7th, 2020 (Tue.) a Co
wv

 

 

 

 

 

 

DATE SIGNATURE OF REQUESTER
Part B - RESPONSE
DATE REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel’s Office within 30 calendar

days of the date of this response.

ORIGINAL: RETURN TO INMATE CASE NUMBER:

Part C - RECEIPT

CASE NUMBER:
Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

DATE
BP-230(13)

LA SIGNATURE, RECIPIENT OF REGIONAL APPEAL
Case 1:19-cv-02795-RBW)_ Preugent 31 Filed 07/13/20 Page 4 of 10
U.S. Department of Justice
Federal Bureau of Prisons

Federal Correctional Complex
Terre Haute, Indiana

 

 

 

stitution LI Region [ Central

[ACCC _ onit

 

 

Receipt of
Administrative Remedy

Inmate Name: (blest PA arhth Reg. No.: /PY- APSO
Administragve Remedy No.: J, ? Li? SoaJaf

 

Received onthis__ 7’ dayof _ July 2020.
fe es
Signature/Title of Staff

lf Administrative Remedy is allowed to be resubmitted, it is due to a Unit Team staff
member by 7]17 , 2020.

Edits received by Unit Team on this day of , 2020.

 

Signature/Title of Staff

 
Case 1:19-cv-02795-RB Deeument 31 Filed 07/13/20 Page 5 of 10
dD:

Remedy No.: 1000236-F1 FCC Terre Haute, IN
PART B - RESPONSE

This is in response to your Administrative Remedy receipted December 10, 2019, in
which you allege that you do not have a confidential way to make a PREA complaint.
For relief, you request to be able to make a PREA report confidentially.

A review of your request reveals the CMU is established to house inmates who require
increased monitoring of communications with persons in the community to protect the
safety, security and orderly operation of Bureau facilities, and to protect the public. You
and the other CMU inmates are permitted to submit a PREA complaint to OIG without
review by staff in a manner consistent with Program Statement 5214.02,
Communications Management Units. You may draft a PREA complaint and provide it to
staff in an unopened envelope so they may scan the document for contraband prior to it
being sealed for mailing, similar to the processing of mail to or from an attorney. The
complaint will then be mailed to the outside entity for processing as they deem
appropriate, which may include an independent or local investigation.

Therefore, this response to your Request for Administrative Remedy is for informational
purposes only.

If you are dissatisfied with this response, you may appeal to the Regional Director, North
Central Regional Office, Federal Bureau of Prisons, 400 State Avenue, Suite 800,
Kansas City, Kansas 66101. Your appeal must be received within 20 calendar days of
the date of this response.

Date B. Lammer, Warden

 

 

S aF 4D
_ us, pepanrmmn COS Fubid eV 027254 RBWArDdoument 31. Filed 07/43/20  Rage6.4110. penepy

Federal Bureau of Prisons

 

 

Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

Gottesfeld, Martin, S. 12982-104 D/CMU FCI-THA
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A- INMATE REQUEST Please fix the current noncompliance with 28 C.F.R. § 115.51(b) in the FCI-IHA OU by
peoviding anonymous access to an external PREA hotline or other entity outside the DOJ, and please fix TRULINGS so that the
"Request to Staff" button is no longer disabled in the OW.

I filed the BP-8 that corresponds to this BP-9 more than eleven (11) days agp amd never heard back. I thus take the lack of
response to my attempt at informal resolution as a denial thereof and file this BP-9.

‘There is no way for FCI-IHA (WJ inmates to anonymously report PREA violations "'to a public or private entity or office that
is not part of the agency, and that is able to receive and immediately forward reports of sexual abuse... to agercy
officials, allowing the inmte to remain anonymous upon request."' There is no access to PREA hotlines in the FCI-THA OU
and no way for PREA reports to be submitted anonymously. My prior attempt to report anonymously a PREA violation by Todd
Royer to the OIG led directly to internal S.I.S. Lt. Baker trying to interview me in the QW ad this was wolly
inappropriate. We are unable to contact the OIG throeh TRULINGS because the button is disabled.

NO RETALIATION PLEASE.

From:

Sun., Dec. 8th, 2019 ZLIOES ,

DATE QO SIGNATURE OF REQUESTER
Part B- RESPONSE

 

 

DATE WARDEN OR REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.

ORIGINAL: RETURN TO INMATE ‘
— Uy, i
CASE NUMBER:

Part C- RECEIPT

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

b SAD

DATE RECIPIENT’S SIGNATURE (STAFF MEMBER) BP-229(13)
Wwe aa A APRIL 1982

SUBJECT:

 

 

 
bh

Case 1:19-cv-027 9B ument 31 Filed 07/13/20 Page 7 of 10
or

Attachment 1
FCC Terre Haute

Administrative Remedy — Informal Resolution

 

Inmate Name: (swffesfeld 3 os | Register, athe ge =

 

 

 

Units ae ‘| Date Submitted; Tue., Nov... 26th, 2019

 

Section 1: NOTICE TO INMATE - Be advised, normally prior to filing a Request for Administrative

Remedy, BP-229 (13), you must attempt to informally resolve your complaint through your Correctional
Counselor. :

 

Section 1a: Briefly state your specific single complaint: There is no way for FCI-THA CMU
inmates to anonymously report PREA violations "to a public or private
entity or office that is not part of the agency, and that is able to
receive and immediately forward reports of sexual abuse... to agency
officials, allowing the inmate to remain anonymous upon request." There is
no access to PREA hotlines in the FCI-THA CMU and no way for PREA reports
to be submitted anonymously. My prior attempt to anonymously report a PREA
violation by Todd Royer to the OIG led directly to internal S.I.S. Lt.
Baker trying to interview me in the CMU and this was wholly anapptopriate.
uU

Abled.

 

We are unable to contact the OIG through TRULINCS because the button is dis

Section 1b: Briefly state the resolution you request! Please fix the current ‘noncompliance
with 28 C.F.R. § 115.51(b) in the FCI-THA CMU by providing anonymous access

Inmate Signature” BF

to an external PREA hotline or other entity outside the DOJ, and please fix\.

the "Request to Staff" button is no longer disabled in the] CMU.
: / (—

 

Counselor Printed Name/Signature:

 

 

_Section'2: Department Assigned Rie

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Date‘Assigned:- >" Bo teds | Date Dues. 2S ore enone
O Food Service O Unit Mgmt QO Unicor O Education
O Psychology O Medical O Chaplain O Recreation
QO «Trust Fund O Custody G Facilities O Safety
Q ISM/Mailroom QO Admin. a sis
Section 3: Department Head Response’ ee oo
Issue Resolved Comments:
Issue Un-resolved Comments:
Unable to Address Issue Comments:
Inmate Signature if Resolved: Date:
Staff Signature: Date:

Section ar Tatdngre’):. ufsSohee te ee ee ss sah a eal a
BP-8 BP-8 BP-9 issued | BP-9 To Admin Returned
issued to returned to | to inmate returned to Remedy as Rejected
inmate - Counselor Unit Team Clerk

 

Date | /n29-/9

 

Time [300

 

 

 

 

 

 

 

 

 

Staff | 2 Giséle

 

THX-1330.18C — ) ~ 4 o Page 7
02

Go C

  
    
      
  
 
   
  
 

NV \ ach S. Gothesfatd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Label 400 Jan. 2013
7690-16-000-7648

B Re Ns, 4.99 2-404
P Q 2 B aK Ss 3
\evre, Lb aeshey TN YTSO*
POSTAL SERVICES
USPS TRACKING #
| » &12982-104a
9114 9023 0722 4792 9874 44 400 State AVE
Kansas CITY, KS 66101-2492

Mel Coerecttonad Tusbh ts
Fedlena| ‘ ceeds onal Susttstion
UNITED STATES:
, | : North Central Region
United States

ARP No, 4000226-F4.
Teabags Soy Th, 2020} Havshon ve Leeks, 487 U.5. 266 C4488)

Reto - PABA VRethones
| ARP Ns. 1009236-FL

 

  
C “19-(v-08795-RBW Document 31 Filed 07/13/20 Page 9 of 10
Sy 4 | 9

 

 

 

 

 

Ty Mess S. Gu sF\ Seclone Sein Pg —
ie. bon) vider

 

 

 

 

 

ne Be The Og east USCS
See

 

 

ATHCCD on dhis oP duly, 00!

 

A. Eom Melis S, Cees and om b

 

AN ibrar tn te cote ae Bown Ve kk \

 

 

 

Resons, no SS i Charen Ee.

 

 

wt Cork SS The Dale Sep sunla Cronin

 

 

WT Cou’).

 

 

> Ecc te Kg sy 1s 0 Req

 

 

 

 

a Sinsdiiche His saa onpea\ Woe a pes Ns pa

RAs

 

S. EX & 4 yo Wo Sita Neils with Me cnlowhe|

 

Sppasaitn by The Sebeadcnt AP Cronymas Peper

 

 

 

 

lo ents gisthe Wy ECE Tene Pll CMU of PRA
ie gp dag) Neos to He cope betuae —
+ Palen § SS pier nalts Me

 

 

 

 

Stet stole. open a
: eens oe

 

 

ASD

 

 

 

 

 

 

 

A S40 |

 

 

 

 

 
Case 1:19-cv-02795-RBW Documen t31 Filed 07/13/20 Page 10 of 10

te cx leose yay gue bherey AO
a Wwe MM at: oper eee we :
poe
a IL _G. He quuenet Peso Mpa gosh :
“Wu 0 cy Sneoel Or ous (3 So fro!
pares: eS ( te Lounwer vier a
Pes MS® Si BE) 5 6 ek comes
ae \, Sex peace
ST ie tS Royer) He.

Pee, ee AR Nod pe BO-K ombnh
t eta dae & See ys to eed i

tod, one S
- \

fr ei
| pedi Mn <a AAO. ro

hs Se anak
ES ae sen Sy THe, 2029.

     

 

 
  

  

 

 

 

 

 
